DETAILED ACTION
Claims 1, 3, 4, 7, 18, 21, 27, 28, 30, 37, 40, 43, 50, 53 and 86 are under current consideration. Any objection(s) and/or rejection(s) not reiterated herein have been withdrawn in view of the claim amendments; the rejection under 112, para. 2 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 18, 21, 27, 28, 30, 37, 40, 43, 50, 53 and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foldvari (PGPUB 20080112915-see attached form 892), Rankin et al. (Antisense & Nucleic Acid Drug Development, 2001-see attached form 892), Moingeon (Human Vaccines & Immunotherapeutics, 2012-see attached form 892) and Kadajji (Polymers, 2011-see attached form 892).
The claims are directed to (in part): a composition comprising one or more immunostimulatory oligodeoxynucleotides complexed with nanoparticles comprising a gemini surfactant formulated for intrapulmonary use, wherein the one or more immunostimulatory oligodeoxynucleotides comprise one or more CpG oligodeoxynucleotides (CpG-ODN); see claim 1 as amended.
Foldvari describes a delivery system for a biologically active agent comprising a gemini surfactant combined with the biologically active agent and pharmaceutically acceptable carriers for application to the mucosal membrane; see abstract and para. 8+. See para. 50 which discloses the use of gemini surfactant 12-3-12; see instant claims 21, 37 and 86. The inventor teaches that the biologically active agents include nucleic acids and proteins and permeation enhancers, including propylene glycol, may be included in system; see para. 53 and 56 and instant claims 30 and 86. Para. 62 indicates that DPPC may be used in preparing a liposomal formulation; see claims 30 and 86. Para. 63 and 64 teaches that the formulations can comprise PEG as an oily phase component and the formulations can be optimized for DNA: gemini cationic surfactant charge ratio as well known by those skilled in the art; see instant claim 21. Para. 69 discloses that the delivery system may be formulated as aerosols, mists and drops; see claim 3. See para. 75 disclosing that optimizing the dosage of the delivery system depends on several factors that are well known to those skilled in the art, including weight, age and clinical conditions of the patient; see claim 50.
Foldvari does not explicitly express that the composition comprises one or more immunostimulatory ODN wherein the immunostimulatory ODN comprises a phosphorothioate backbone (see claims 1, 3, 7, 18 and 27 and elected species SEQ ID NO: 1 and Formulation 2 of Table 1, p. 22); that the composition comprises a mucoadhesive polymer, including PVP (MW 40,000) (see at least claims 1, 27, 28, 37 and 43) and that the composition further comprises an antigen (claim 53).
Rankin is cited for teaching that oligonucleotides comprising CpG motifs stimulate vertebrate immune cells and are being tested in human clinical trials for therapies for allergy; see abstract. See p. 334, col. 1, para. 1 for teaching that mucosal administration of CpG DNAs could inhibit allergic response. Table 1, p. 334 provides the ODN comprising the sequence set forth by instant SEQ ID NO: 1 which further comprises phosphorothioates; see legend. See p. 335, col. 2 for teaching that the ODN 2007 provides a strong and constant stimulatory effect.
Moingeon describes using different adjuvants for allergy vaccines, including CpGs; see whole document, including abstract and p. 1493, col. 1-2 and p. 1494, Table 1 for TLR ligands. The author teaches the use of mucoadhesive polymers for mucosal vaccination to enhance the duration of contact of the allergen with the mucosa; see p. 1496. Note that the allergen meets the limitation of an antigen of claim 53.
Kadajji reviews different water-soluble polymers for pharmaceutical applications; see whole document. See p. 1973+ for describing the use of PEG and p. 1976+ for describing the use of PVP. The author describes PVP as having a molecular weight of 40,000-360,000; see p. 1976. See Table 2, p. 1977 for providing that PVP can be used as an adhesive. The author also teaches that PVP have different MWs which are correlated to differential functional properties; for example, PVP having a MW of 25,000 to 90,000 provides harder granulates with good flowability; see p. 1977.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a CpG ODN, including the CpG ODN taught by Rankin (instant SEQ ID NO: 1). One would have been motivated to do so for the advantage of inducing an immune response for treatments, including for allergies, and Rankin teaches that the ODN induces a strong and constant stimulatory effect.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use PVP as a mucoadhesive polymer in the method taught by Foldvari as taught by Kadajii. One would have been motivated to do so for the advantage of enhancing the duration of contact of an antigen, such as an allergen, with the mucosa. Further, one would have been motivated to use PVP of different MW, including PVP 40,000, for the advantage of optimizing the composition for mucosal vaccination, such as enhancing the duration of contact of the allergen with the mucosa.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the size of the droplets for administration of the composition to the mucosal membrane; see para. 71 of Foldvari. One would have been motivated to do so for the advantage of optimizing results of the administration, such as enhancing the uptake of the droplets by the mucosal membrane. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the ratio of the gemini surfactant to the immunostimulatory ODNs in the composition taught by Foldvari; see para. 75. One would have been motivated to do so for the advantage of optimizing results, such as the dosage determined to be most beneficial to the patient being treated.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the concentrations of DPPC, gemini surfactant, PG or PEG and PVP of the composition. One would have been motivated to do so for the advantage of optimizing results, including optimizing the assembly and/or stability of the nanoparticle. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art teachings; for example, the sequence set forth by instant SEQ ID NO: 1 has been functionally characterized by the prior art; the use of PVP is a known mucoadhesive polymer; administration to the mucosa via a nebulizer is a known method of administration; and, modifying concentrations and ratios of a composition is commonly practiced in the art. 
The invention was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. Applicant has amended claim 1 to specify that the composition is formulated for intrapulmonary use and the immunostimulatory oligonucleotides are CpG-ODNs. Applicant argues that Foldvari does not disclose all of the elements of claim 1. Applicant contends that Foldvari does not disclose compositions that are made for intrapulmonary administration and the inclusion of composition components, including PEG-8 caprylic and capric glycerides, which would be toxic for intrapulmonary administration. Applicant argues that there is no teaching for making compositions suitable for intrapulmonary administration or that the compositions would be effective administered intrapulmonary.
In response, the limitation “formulated for pulmonary use” is considered an intended use of the claimed composition. Note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, since the prior art teaches the same composition, it must be capable of performing the same intended use. 
See Foldvari, para. 21 and 68 which teaches that the composition may be administered to the mucosal membrane of a subject and the mucosal membrane encompasses the epithelial membrane which lines the pulmonary membrane. Thus, Foldvari provides compositions with the intended use of pulmonary use.
Note that the claims do not exclude neither PEG-8 caprylic nor capric glycerides from being in the claimed composition. Applicant provides no support for the allegation that such elements would be toxic for intrapulmonary administration.
 
	Rankin was cited (in part) for teaching the CpG-ODNs, including the sequence set forth by instant SEQ ID NO: 1, and the mucosal administration thereof.
	The arguments are not found persuasive and the rejection is maintained for reasons of record.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648